IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                    Docket Nos. 44781-82

STATE OF IDAHO,                                )   2018 Unpublished Opinion No. 351
                                               )
       Plaintiff-Respondent,                   )   Filed: February 12, 2018
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
BRADLEY RICHARD BOGGS,                         )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John Thomas Mitchell, District Judge.

       Orders relinquishing jurisdiction, orders denying Idaho Criminal Rule 35 motion,
       and sentences, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Bradley Richard Boggs pleaded guilty to operating a motor vehicle while under the
influence of drugs (DUI), Idaho Code §§ 18-8004, 18-8005. The district court imposed a
determinate ten-year sentence. The district court suspended the sentence and placed Boggs on a
term of probation. Boggs admitted to violating the terms of his probation and the district court
continued Boggs’ probation. Next, Boggs admitted violating the terms of his probation and
entered an Alford 1 plea to aggravated assault, I.C. §§ 18-901, 18-905, and domestic battery,
I.C. §§ 18-903, 18-918(2). The district court revoked Boggs’ probation and imposed a unified

       1
              See North Carolina v. Alford, 400 U.S. 25 (1970).

                                               1
five-year sentence, with two years determinate, for the aggravated assault and a unified ten-year
sentence, with two years determinate, for the domestic battery. The aggravated assault sentence
and domestic battery sentences were to run concurrently with one another and consecutive to the
DUI sentence. The district court suspended the sentences and retained jurisdiction, and Boggs
was sent to participate in the rider program. After a period of retained jurisdiction, the district
court relinquished jurisdiction and ordered execution of the original sentences. Boggs filed an
Idaho Criminal Rule 35 motion, which the district court denied. Boggs appeals, contending that
the district court abused its discretion by imposing excessive sentences, relinquishing
jurisdiction, and denying his I.C.R. 35 motions.
       Boggs contends that his aggravated assault and domestic battery sentences are excessive
and constitute an abuse of discretion. Sentences are reviewed for an abuse of discretion. Our
appellate standard of review and the factors to be considered when evaluating the reasonableness
of a sentence are well-established. State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000);
State v. Sanchez, 115 Idaho 776, 769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771,
653 P.2d 1183 (Ct. App. 1982); State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having
reviewed the record in this case, we cannot say that the district court abused its discretion.
       Next, we note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Boggs
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Last, a motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the

                                                   2
record, including any new information submitted with Boggs’s I.C.R. 35 motion, we conclude no
abuse of discretion has been shown.
       The district court’s orders relinquishing jurisdiction and denying the I.C.R. motion, and
Boggs’ sentences are affirmed.




                                               3